Name: Commission Implementing Decision (EU) 2017/887 of 22 May 2017 on measures to prevent the introduction into the Union of the foot-and-mouth disease virus from Tunisia and amending Implementing Decision (EU) 2017/675 (notified under document C(2017) 3221) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  environmental policy;  agricultural activity;  organisation of transport;  tariff policy;  Africa;  trade policy;  means of agricultural production
 Date Published: 2017-05-24

 24.5.2017 EN Official Journal of the European Union L 135/25 COMMISSION IMPLEMENTING DECISION (EU) 2017/887 of 22 May 2017 on measures to prevent the introduction into the Union of the foot-and-mouth disease virus from Tunisia and amending Implementing Decision (EU) 2017/675 (notified under document C(2017) 3221) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(6) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(5) thereof, Whereas: (1) Directive 91/496/EEC lays down the principles of veterinary checks on animals entering the Union from third countries. It lays down the measures which can be adopted by the Commission, if a disease liable to present a serious threat to animal or public health manifests itself or spreads in the territory of a third country. (2) Directive 97/78/EC lays down the principles of veterinary checks on products entering the Union from third countries. It lays down the measures which can be adopted by the Commission, if a disease liable to present a serious threat to animal or public health manifests itself or spreads in the territory of a third country. (3) Foot-and-mouth disease is one of the most contagious diseases of cattle, sheep, goats and pigs. The virus causing the disease has the potential for rapid spread, notably through products obtained from infected animals and contaminated inanimated objects including means of transport like livestock vehicles. The virus can also persist in a contaminated environment outside the host animal for several weeks depending on the temperature. (4) Commission Implementing Decision (EU) 2017/675 (3) was adopted following outbreaks of Foot-and-mouth disease in Algeria and established protection measures at Union level which take into account the survival of the foot-and-mouth disease virus in the environment and potential transmission routes of that virus. (5) Those measures provided for appropriate cleansing and disinfection of livestock vehicles and vessels from Algeria entering the Union territory either directly or transiting through Morocco or Tunisia, as this is the most appropriate way to reduce the risk of rapid virus transmission over large distances. (6) Tunisia notified on 28 April 2017 the confirmation of an outbreak of Foot-and-mouth disease serotype A in its territory. The same protective measures applied to Algeria should therefore be applied also to Tunisia. (7) Any livestock vehicle from Algeria and Tunisia should be covered by the measures even if they reach the Union territory transiting through any third country. (8) Implementing Decision (EU) 2017/675 should be amended accordingly. (9) The measures provided for by this Decision should apply for a period of time which allows a full evaluation of the evolution of the foot-and-mouth disease in the affected areas. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision (EU) 2017/675 shall be amended as follows: (1) the title is replaced by the following: on measures to prevent the introduction into the Union of the foot-and-mouth disease virus from Algeria and Tunisia; (2) in Articles 2(1) and 3(1), the words: from Algeria, either directly or after transiting through Morocco or Tunisia, are replaced by the words: from Algeria and Tunisia either directly or transiting through any other third country; (3) in Article 3(2) and Article 4, the word Algeria is replaced by Algeria and Tunisia; (4) in the title of Annex I and the title of Annex II the words: from Algeria and from Algeria passing through Morocco or Tunisia, are replaced by the words: from Algeria and Tunisia either directly or transiting through any other third country. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 May 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 24, 30.1.1998, p. 9. (3) Commission Implementing Decision (EU) 2017/675 of 7 April 2017 on measures to prevent the introduction into the Union of the foot-and-mouth disease virus from Algeria (OJ L 97, 8.4.2017, p. 31).